DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 28 September 2020, 28 May 2021, and 28 January 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. WO 2016/074250 A1 (hereinafter referred to as “Wang”). Note Wang was cited by the applicant in the IDS received 18 May 2021.
As to claims 1, 6, and 11, Wang teaches a wireless resource scheduling method, comprising:
determining, by a network side equipment, a transmission length type of a first channel within a target time unit for user equipment (UE); and
notifying the UE, by the network side equipment, of the transmission length type of the first channel within the target time unit, and performing data transmission with the UE within the target time unit based on the transmission length type of the first channel (pages 14-15).
As to claims 5, 10, and 15, Wang teaches the wireless resource scheduling method according to any one of claims 1-4, wherein the network side equipment notifying the UE of the transmission length type of the first channel within the target time unit comprises: sending, by the network side equipment, a third bit identifier to the UE by means of downlink control information (DCI), with the third bit identifier indicating the transmission length type of the first channel (page 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Um et al. US 2018/0317256 A1 (hereinafter referred to as “Um”). Note Um was cited by the applicant in the IDS received 18 May 2021.
As to claims 2, 7, and 12, Wang teaches the wireless resource scheduling method according to claim 1.
Although Wang teaches “The wireless resource scheduling method according to claim 1,” Wang does not explicitly disclose “the network side…types of channels”.
However, Um teaches wireless resource scheduling method according to claim 1, wherein the network side equipment performing data transmission with the UE within the target time unit based on the transmission length type of the first channel comprises: determining, by the network side equipment, a transmission time length within the target time unit of one or more types of channels including the first channel based on the transmission length type of the first channel and one or both of a first parameter value and a second parameter value; wherein the first parameter value indicates a minimum time length of an interval between a downlink signal and an immediately subsequent uplink signal, and the second parameter value indicates a minimum time length of downlink transmission within the target time unit, with the downlink transmission starting at the starting position of the target time unit; and performing, by the network side equipment, data transmission with the UE based on the transmission time length of the one or more types of channels (¶218; figure 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by including “the network side…types of channels” as taught by Um because it provides Wang’s method with the enhanced capability of performing channel access procedure according to appropriate, specified timing (Um, ¶218; figure 25).
As to claims 4, 9, and 14, Wang in view of Um teaches the wireless resource scheduling method according to claim 2.
Um further teaches wireless selecting, by the network side equipment, one value from a value set of first parameters as the first parameter value, and sending to the UE a first bit identifier indicating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang in view of Um by including “selecting…second parameter value” as further taught by Um for the same rationale as set forth in claim 2 (Um, ¶218; figure 25).

Allowable Subject Matter
Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469